39 F.3d 1179
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff Appellee,v.Homer W. WALKER, Defendant Appellant.
No. 94-7076.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 18, 1994.Decided Nov. 15, 1994.

Appeal from the United States District Court for the Eastern District of North Carolina, at Fayetteville.  W. Earl Britt, District Judge.  (CR-93-6)
Homer W. Walker, appellant Pro Se.  John Douglas McCullough, Asst. U.S. Atty., Raleigh, NC, for Appellee.
E.D.N.C.
DISMISSED.
Before HALL and MICHAEL, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Homer Walker appeals from the district court's order denying his motion for production of documents in his 28 U.S.C. Sec. 2255 (1988) proceeding.  The district court has already entered a final order denying relief on Walker's Sec. 2255 motion and his appeal of that order is pending in this Court.  Therefore, this appeal is moot and we dismiss accordingly.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.